COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-01029-CR
Style:                              Union Pacific Railroad Company
                                    v Estate of Geronimo Gutierrez, Deceased; Amelia Gutierrez and Adrian Gutierrez,
                                    Individually and in their capacities as dependents of Geronimo Gutierrez, deceased; and
                                    Amelia Gutierrez, in her capacity as administratrix of the estate of Geronimo Gutierrez
Date motions filed*:                January 30, 2013
                                    Motion for permission to participate on a pro hac vice basis; Motion in support of motion
Type of motions:                    for permission to participate on a pro hac vice basis
Parties filing motions:             Daniel J. Coehn; Appellees
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motions are:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Jim Sharp
                       

Panel consists of      ____________________________________________

Date: May 8, 2013




November 7, 2008 Revision